     Case 2:21-mc-00022-SPL Document 28 Filed 07/29/21 Page 1 of 2



 1   Stephanie J. Quincy, SBN 014009
     quincys@gtlaw.com
 2   Aaron J. Lockwood, SBN 025599
 3   lockwooda@gtlaw.com
     GREENBERG TRAURIG, LLP
 4   2375 E. Camelback Road, Suite 700
 5
     Phoenix, Arizona 85016
     (602) 445-8000
 6
     Attorneys for Respondent Bruce Allen
 7

 8                      IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE DISTRICT OF ARIZONA
10   In re Application of Daniel Snyder for an   Case No. 2:21-mc-00022-SPL
11   Order Directing Discovery from Bruce
     Allen Pursuant to 28 U.S.C. § 1782          NOTICE OF SUPPLEMENTAL
12                                               AUTHORITY
13

14

15          Respondent provides notice of supplemental authority issued after the parties

16   briefed his Motion to Vacate April 29, 2021 Ex Parte Order and Quash Subpoenas or,

17   Alternatively, for Protective Order. See In re App. of Daniel Snyder for an Order

18   Directing Discovery from Moag & Co., LLC Pursuant to 28 U.S.C. §1782, Case

19   No. 1:20-cv-02705, Memorandum Opinion at 6-7 (D. Md. July 28, 2021) (finding that

20   “Petitioner [Snyder] misrepresented the evidence,” “[t]here is no proven nexus between

21   the India litigation and the Respondent [Moag] to suggest the existence of relevant

22   information,” and “Petitioner did not know what he was looking for but was fishing”)

23   (courtesy copy attached hereto as Exhibit A).

24          Respectfully submitted this 29th day of July 2021.

25                                      GREENBERG TRAURIG, LLP

26                                      By: /s/ Stephanie J. Quincy
                                            Stephanie J. Quincy, SBN 014009
27
                                            Aaron J. Lockwood, SBN 025599
28                                        Attorneys for Respondent Bruce Allen
                                                                               Case 2:21-mc-00022-SPL Document 28 Filed 07/29/21 Page 2 of 2



                                                                           1                              CERTIFICATE OF SERVICE
                                                                           2         I hereby certify that on July 29, 2021, I electronically transmitted the attached
                                                                           3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                           4   Notice of Electronic Filing to the following CM/ECF registrants:
                                                                           5
                                                                                                          Gregory J. Marshall
                                                                           6                              Patrick A. Tighe
                                                                                                          SNELL & WILMER L.L.P.
                                                                           7                              One Arizona Center
                                                                           8                              400 E. Van Buren, Suite 1900
                                                                                                          Phoenix, Arizona 85004-2202
                                                                           9                              gmarshall@swlaw.com
                                                                                                          ptighe@swlaw.com
                                                                          10

                                                                          11                              Jordan W. Siev
                                                                                                          REED SMITH LLP
                                    2375 EAST CAMELBACK ROAD, SUITE 700




                                                                          12                              599 Lexington Avenue, 22nd Floor
                                                                                                          New York, New York 10022
              G REENBERG T RAURIG
                                           PHOENIX, ARIZONA 85016




                                                                          13
                                                                                                          jsiev@reedsmith.com
                                               (602) 445-8000
LAW OFFICES




                                                                          14
                                                                                                          Attorneys for Petitioner Daniel Snyder
                                                                          15

                                                                          16
                                                                                                                        By: /s/ Diane Linn
                                                                          17                                                Employee, Greenberg Traurig, LLP
                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28

                                                                                                                          2
